Dixon, C. J.
In ‘the matter of the sale and conveyance of lands for the non-payment of taxes, municipal corporations have no implied powers. They can exercise only sueh-authority as has been expressly given by statute; and''that authority must be strictly construed and pursued. The express power *248conferred, on a town corporation to levy taxes and sell lands for the non-payment of them, has been held not to imply or give to the corporation power to convey the land sold to the purchaser. Blackwell on Tax Titles, 448, 449, and cases there cited. Without express power given to a municipal corporation by statute to become purchaser at an authorized sale of lands for the non-payment of taxes, we are satisfied that it possesses no such power, and that a sale to it is void. We are referred to no statute, and can find none, which authorized the city of Milwaukee to become the purchaser at the time the tax sale in question in this action was made, and consequently must hold that the sale to the city, and the certificate issued thereon, and the conveyance subsequently executed to the plaintiff, were unauthorized and void.
For this reason the learned judge of the circuit court was right in rejecting the tax deed when offered in evidence, and in instructing the jury to return a verdict in favor of the defendant.
By the Court — Judgment affirmed.